Title: To Thomas Jefferson from John Reich, 24 May 1806
From: Reich, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philada. May 24th. 1806—
                        
                        After my Letter to you of the 28. of April, it is with great reluctance that I again intrude upon your time.
                            I had hoped that the business upon which I wrote to you would before now, have been settled, and I flattered myself with
                            the expectation, after calling your attention to it; that it would have been settled satisfactorily. I am however under
                            the necessity of again appealing to you—.
                        I take the liberty of inclosing Copies of my correspondence with the Secretary of the Navy and with his agent
                            here, in order that you may be fully acquainted with the Steps I have taken, and with the situation in which the business
                            now stands: I do this, Sir, in full reliance upon your inclination to have justice done to Me. My feelings have, in the
                            present instance, been wounded in a manner which I never expected to experience from any man, much-less from officers of
                            Government. After the full and ample latitude which was given to me in the commencement, I was much hurt that I was
                            treated as a man willing to impose upon those who applied to me, and that a charge, in my opinion, moderate, was
                            stigmatized as exorbitant. It is true that I depend upon my talents for a livelihood, but it is equally true that I cannot
                            consent to have those talents put up to be bargained for, nor to submit Myself to the imputation of attempting to take an
                            undue advantage. The Secretary of the Navy has referred Me to his agent
                            [for determining]  account, [and] the agent has refused to pay me. He has indeed offered to
                            refer the matter to disinterested persons, artists or others. I took the liberty of Stating to you my objection to such a
                            mode of settlement. It is unnecessary for me to enter into a further
                            detail. Permit me again to appeal to your justice, and, let me add, to your taste. I wish you to decide upon the merits of
                            my claim, and, I repeat, I shall rest satisfied with your decision. I hope, Sir, you will favor me with, an answer, and am
                            With sentiments of the highest respect
                  Your hum Svt.
                        
                            J. Reich. No. 23 South Sixth
                            St.
                        
                    